 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROME ROBERT DENNIS,                               No. 2:19-cv-0828-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    CASTRILLO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. In addition to filing an application for leave to proceed in forma pauperis, he has

19   filed an unsigned complaint.

20          Federal courts must engage in a preliminary screening of cases in which prisoners seek

21   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

22   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

23   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which

24   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such

25   relief.” Id. § 1915A(b).

26          The court cannot conduct the required screening of plaintiff’s complaint because plaintiff

27   has not signed it. See ECF No. 1. Rule 11 of the Federal Rules of Civil Procedure requires that

28   “[e]very pleading, written motion, and other paper . . . be signed by at least one attorney of record
                                                        1
 1   in the attorney’s name—or by a party personally if the party is unrepresented.” Fed. R. Civ. P.
 2   11(a). Because plaintiff did not sign the complaint (ECF No. 1), it will be disregarded. Within
 3   thirty days, plaintiff may file a complaint that is signed. See Fed. R. Civ. P. 3 (“A civil action is
 4   commenced by filing a complaint with the court.”). Failure to comply with this order may result
 5   in an order closing this case.
 6          So ordered.
 7   Dated: May 16, 2019.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
